United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 08-1693
                                   ___________

United States of America,            *
                                     *
          Plaintiff - Appellee,      *
                                     *    Appeal from the United States
      v.                             *    District Court for the
                                     *    Western District of Arkansas.
Glenn Embry,                         *
                                     *    [UNPUBLISHED]
          Defendant - Appellant.     *
                                ___________

                             Submitted: April 17, 2008
                                Filed: May 7, 2008
                                 ___________

Before WOLLMAN, HANSEN, and MURPHY, Circuit Judges.
                          ___________

PER CURIAM.

        Glenn Embry appeals the district court's1 denial of his motion for a reduction
of his 120 month sentence for possession of crack cocaine with intent to distribute
pursuant to 18 U.S.C. § 3582(c)(2). Embry's motion for a sentence reduction was
based on Amendment 706 to the United States Sentencing Guidelines (U.S.S.G.) for
crack cocaine which has been made retroactive under U.S.S.G. § 1B1.10, but because
Embry was sentenced as a career offender under U.S.S.G. § 4B1.1 he is not eligible
for a reduction under U.S.S.G. § 1B1.10 and 18 U.S.C. § 3582(c). See United States

      1
        The Honorable Robert T. Dawson, United States District Judge for the Western
District of Arkansas.
v. Tingle, No. 08-1777 (8th Cir. May 1, 2008) (per curiam). Accordingly, we
summarily affirm the order of the district court. See 8th Cir. R. 47(A)(a).
                     ______________________________




                                    -2-